Citation Nr: 1508785	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, to include as due to exposure to an herbicidal agent, to also include as secondary to service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to an herbicidal agent, to also include as secondary to service-connected disability.

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.

4.  Entitlement to a total rating based on individual unemployability prior to July 16, 2012.

5.  Entitlement to an effective date prior to July 16, 2012, for the award of special monthly compensation at the housebound rate.

6.  Entitlement to an effective date prior to July 16, 2012, for the award of basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

The Veteran is represented by:  Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


REMAND

Genitourinary Disability, Peripheral Neuropathy, and Diabetes Mellitus, Type II

In the January 2014 remand, the Board directed the RO to provide the Veteran with VA examinations in order to obtain opinions concerning whether any current genitourinary disability and/or peripheral neuropathy is/are etiologically related to his active duty, to include as due to exposure to an herbicidal agent, or etiologically related to a service-connected disability, to include on the basis of aggravation.  The Board also directed the RO to provide the Veteran with a VA examination to assess the current severity of his service-connected diabetes mellitus, type II.  In the remand, the Board specifically requested that the examiner(s) provide thorough rationales for any opinion rendered.

While these claims were in remand status, the Veteran underwent VA examinations in March 2014.  The March 2014 VA examiner reviewed the evidence of record and administered clinical evaluations.  With respect to both the Veteran's genitourinary disabilities and peripheral neuropathy, the examiner generically opined that neither of the disabilities was caused or aggravated by the Veteran's service-connected disabilities.  However, in support of this opinion, the examiner provided no supporting rationale concerning how the Veteran's service-connected bilateral tinnitus, diabetes mellitus, type II, or ischemic heart disease did not cause or aggravate the Veteran's genitourinary disabilities or peripheral neuropathy.  Similarly, the March 2014 VA examiner did not render any supporting explanation regarding the diabetes mellitus, type II, findings.  The examiner limited the opinions concerning the Veteran's diabetes mellitus, type II, to affirmative or negative responses (i.e., yes or no answers), without any elaboration.  As such, the Board finds that the March 2014 VA examinations are inadequate and, thus, a remand to obtain supplemental opinions and/or provide the Veteran a VA examination is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Stegall v. West, 11 Vet. App. 268, 271 (1998).


A Total Rating Based on Individual Unemployability (TDIU); Effective Date Prior for the Award of Special Monthly Compensation at the Housebound Rate; and Effective Date for the Award of Basic Eligibility for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38

The Board finds that the above-captioned claims involving TDIU, special monthly compensation at the housebound rate, and DEA under Chapter 35, Title 38, are inextricably intertwined with the issues of entitlement to service connection for a genitourinary disability and peripheral neuropathy, as well as the claim of entitlement to a rating in excess of 10 percent for diabetes mellitus, type II, which are being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  Consequently, the Board finds that remanding these issues is required for contemporaneous adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must make available the evidence of record to the VA examiner who administered the March 2014 VA examinations, and ask that supplemental opinions be provided.  After reviewing the evidence of record, including but not limited to, clinical evidence and the Veteran's assertions, the examiner must opine as to whether any currently diagnosed genitourinary disability and/or peripheral neuropathy was/were caused by or otherwise related to his military service, to include his in-service exposure to an herbicidal agent.  The examiner must also opine as to whether any currently diagnosed genitourinary disability and/or peripheral neuropathy was/were caused or aggravated by any of the Veteran's service-connected disabilities.  

The examiner is advised that the service-connection is currently in effect for diabetes mellitus, type II, posttraumatic stress disorder, bilateral tinnitus, and ischemic heart disease.  Thus, the examiner must address the above etiological questions with respect to each of these service-connected disabilities.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus, type II.  The evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of 

ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


